Citation Nr: 1133796	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), variously diagnosed as major depression, anxiety, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983, and from February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  

The appeal was previously before the Board in December 2008 at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below. 

I. Left Knee Disability 

The Veteran asserts that he injured his left knee when he fell from the second floor of a ship in June/July 2003.  As noted above, the Board previously remanded the claim in December 2008 in order to obtain a VA examination and opinion regarding diagnosis/etiology.  A VA examination was subsequently conducted in January 2009.  At that time, the VA examiner noted the following objective findings/symptoms: left knee pain, stiffness, weakness, decreased speed of motion, crepitation, grinding, and symptoms of inflammation.  The range of motion of the left knee was from 0 to 135 degrees (140 degrees of flexion is normal), and there was objective evidence of pain with active motion on the left side.  

Despite the foregoing objective findings, the VA examiner concluded that the left knee was "unremarkable" upon physical examination and that no specific knee condition existed.  Thus, he found that no left knee condition was likely related to the Veteran's military service.  The examiner essentially reasoned that the record demonstrated a lack of chronicity, stating that there were no medical "notes with evaluation of the left knee that could be seen in his claim folder showing a chronic knee condition from 2003 to the present."  This was so in spite of the in-service findings relating to knee pain (r/o ACL sprain) and post-service complaints of left knee pain in January 2004 (a mere two weeks after separation from active duty), a diagnosis of degenerative joint disease of the knee joints (but with no contemporaneous x-ray evidence) pursuant to an October 2004 "general" VA examination, and numerous other complaints and treatment for left knee pain shown throughout the record, from 2004 to the present.  See, e.g., VA Treatment Records Dated in March 2005, March 2006, September 2006, May 2007, and February 2008.  

Based on the foregoing, finds that the January 2009 VA examination is inadequate for rating purposes for the following reasons.  First, the VA examiner's rationale/reasoning regarding continuity is inconsistent with the medical evidence of record - indeed, as outlined above, medical evidence contained in the claims file clearly demonstrates continuity of left knee symptomatology after service.  Thus, continuity has been established here.  Second, it has been held that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner also contradicts his own objective findings when he states that the left knee was unremarkable upon examination.  To the contrary, the examiner noted loss of motion, pain, crepitation, and other objective symptoms upon examination of the Veteran's left knee.  Upon remand, a new examiner should reconcile these symptoms with any currently diagnosed left knee disability (to include DJD as noted by the October 2004 VA examination report).  Finally, although raised by the record, the VA examiner failed to address whether any current left knee disability was secondary to the service-connected low back disability.  The Veteran is currently service-connected for chronic lumbosacral strain (discogenic disease) and associated left lower extremity radiculopathy.  Treatment records reflect that he walks with an altered gait and uses a cane to ambulate.  Accordingly, on remand, the new VA examiner should also address the issue of whether the any currently diagnosed left knee disability is due to, or aggravated by, his service-connected low back disabilities.  

II. Acquired Psychiatric Disability

The Veteran contends that he has suffered from major depression and anxiety since his deployment in June 2003.  There were no documented complaints or treatment for depression noted while in-service.  However, post-service private and VA treatment records reflect psychiatric-related complaints and diagnoses as early as April 2004.  Indeed, since his separation from service in January 2004, the Veteran has received multiple diagnoses of major depression, anxiety, PTSD, and bipolar disorder.  (Note: the Veteran was denied service connection for PTSD pursuant to an unappealed September 2007 rating decision).  

The Veteran was afforded a VA examination in February 2009.  The examiner diagnosed Axis I, cocaine abuse and substance induced mood disorder.  The examiner declined to express an opinion as to the etiology of the diagnosed bipolar disorder; he reasoned that the substance abuse symptoms mimicked those of a bipolar disorder and that no other mental disorder could be established or distinguished until the Veteran was "completely drug free for a substantial amount of time."  He provided no opinion as to the Veteran's other long-standing psychiatric diagnoses, such as major depression and anxiety, which appear to have pre-existed any drug or substance abuse issues.  

Here, the Board notes that the first diagnoses relating to substance/cocaine abuse are not shown until approximately May 2007.  The Veteran and his representative argue that the subsequent development of substance/drug abuse issues should not preclude a determination as to the onset/etiology of the diagnosed bipolar disorder, major depression, and/or anxiety disorders.  Indeed, as the Veteran points out, his substance abuse could be the result of (or secondary to) a primary psychiatric condition(s) such as those diagnosed by examination in 2004, 2006, and 2007.  

Here, the Board notes that, in general, VA law and regulations preclude a grant of service connection for a disability that originated due to substance abuse, as that is deemed to constitute willful misconduct on the part of the Veteran. See 38 U.S.C.A. § 105; 38 C.F.R § 3.301(d); see also, VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  There is a limited exception, however, when there is medical evidence that the alcohol or drug abuse is secondary to a primary service connected disability. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

It is the Board's opinion that a new VA medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a chronic acquired psychiatric disorder that began in active service; and if so, whether there is medical evidence that the substance abuse was secondary to psychiatric disorder. 38 C.F.R. § 3.159(c)(4).

III. Audiological Claims, to Include Hearing Loss and Tinnitus 

The Board's December 2008 Remand directed that the Veteran be scheduled for an audiometric examination with respect to his hearing loss and tinnitus claims.  An RO letter dated in January 2009, is of record.  That letter informed the Veteran that he was to appear for a psychological/mental examination on January 26, 2009; a joint examination on January 21, 2009; and an audiological examination on February 3, 2009.  Notably, the Veteran attended both the psychological examination on February 13, 2009 (although it was originally scheduled for January 26, 2009), and the joint examination on January 21, 2009.  However, internal RO communication documents indicate that the Veteran failed to report for the audiological examination.  As reflected by the May 2009 Supplemental Statement of the Case (SSOC), the Veteran's claims continue to be denied - in part because of the failure to report for the scheduled audiometric examination.   

The Veteran's accredited representative has submitted a statement indicating that the January 2009 notification letter is not consistent with other facts contained in the claims folder.  See Post-Remand Brief, October 2009.  Again, the letter indicates that the Veteran's mental examination was scheduled for January 26, 2009.  However, the examination actually took place on February 13, 2009.  Clearly, the date change suggests that there was communication between the RO and the Veteran at some point after the initial January 2009 notification letter, but there is no document supporting or explaining the change in date for one examination and not the others.  Accordingly, the Veteran, through his accredited representative requests that he be rescheduled for a new VA audiological examination.  The Board finds that the Veteran should be scheduled for another examination.  

It is pertinent to note that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant." See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a duty to fully and sympathetically develop a claimant's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In view of these directives, the Veteran should be afforded one more opportunity to appear for an audiometric examination. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

However, the Veteran is again notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's duty to assist the veteran is not a one-way street; the veteran also has an obligation to assist in the adjudication of his claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter pertaining to service connection for a left knee disability as secondary to service-connected low back disability.  See 38 C.F.R. § 3.310.

2.  Arrange to obtain copies of records of any left knee, hearing loss/tinnitus, and psychiatric treatment that the Veteran may have received at the VA Medical Center in San Juan since July 2008.  Associate all such available records with the claims folder.   

3.  If the Veteran identifies any private sources of medical treatment, attempt to obtain those records provided that any necessary releases are obtained.  

4.  The RO should arrange for the Veteran to undergo a VA joints examination by an examiner other than the January 2009 VA examiner to determine the nature, onset, and etiology of any left knee disability that may be present.  The claims file must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file and the Veteran's medical history (to include in-service findings, immediate post-service findings/complaints, near-continuous complaints of left knee pain since service, and the October 2004 and January 2009 VA examination reports), the examiner is asked to opine as to the following:

(i) whether it is at least as likely as not (50 percent or more likelihood) that any current disorder of the left knee had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include the reported fall in June/July 2003 and the subsequent findings of left knee pain and possible LCL strain in October 2003.

In this regard, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.  

(ii) whether it is at least as likely as not (50 percent or more likelihood) that any current disorder of the left knee is proximately due to or the result of the Veteran's service-connected low back disability and associated lower extremity radiculopathy.

Second, if the Veteran's service-connected low back disability did not cause his left knee disability, please state whether the service-connected low back disability aggravates (i.e. increase the severity) his left knee disability beyond the natural progress of the disability.  If so, the extent should be explained.

(iii) In the event that no current left knee disability is diagnosed, the VA examiner is specifically asked to comment upon the October 2004 finding of degenerative joint disease of the knee joints, and the objective findings of left knee pain, stiffness, weakness, decreased speed of motion, crepitation, grinding, symptoms of inflammation, loss of flexion, and objective evidence of pain with active motion noted on VA examination in January 2009.  The examiner should provide an explanation as to why these objective symptoms relating to the left knee are not attributable to a diagnosed knee condition.  

5.  The RO should arrange for the Veteran to undergo a VA Audiological examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss indicated upon entrance examination in March 2003 was aggravated (i.e., underwent a permanent increase in severity) as a result of any period of active service.  Any opinions should be accompanied by a clear rationale consistent with the evidence of record. 

With respect to the tinnitus claim, the VA audiologist should state whether the Veteran currently has tinnitus, and if so, whether it is at least as likely as not that the condition was incurred as a result of the Veteran's active service.  

The Veteran's contentions as to in-service noise exposure, and any post-service noise exposure, should be considered (as to both hearing loss and tinnitus claims), along with audiometric findings recorded prior to, and during service.  

6.  The RO should arrange for the Veteran to undergo a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology, including but not limited to bipolar, major depressive disorder, and anxiety.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should also be obtained even if the Veteran does not report for the examination.

The examining VA psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records. 

The psychiatrist should also offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any. If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or nonservice-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the Veteran's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.

If the examiner finds that the Veteran has a current psychiatric disorder that is at least as likely as not related to active duty service, the examiner is asked to determine whether there is medical evidence that the substance abuse is secondary to a psychiatric disability which is attributable to service.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  Additionally, the psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment that are based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Micheal J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


